Citation Nr: 1009509	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-13 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
prior to October 13, 2009, and greater than 30 percent 
thereafter, for dyshidrotic eczema, formerly characterized as 
dermatophytosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from December 1972 to November 
1974 and from February 1975 to March 1993.  He also had 
additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  A Central Office 
Board hearing was held before the undersigned Acting Veterans 
Law Judge in May 2009.

In July 2009, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  A review of the claims file 
shows that there has been substantial compliance with the 
Board's July 2009 remand.

In a December 2009 rating decision, the RO assigned a higher 
30 percent rating for dyshidrotic eczema, effective 
October 13, 2009.  The Veteran has continued to disagree with 
this rating.


FINDINGS OF FACT

1.  The competent medical evidence shows that, prior to 
October 13, 2009, the Veteran's service-connected dyshidrotic 
eczema affected at least 5 percent but less than 20 percent 
of the entire body or exposed areas of the body.

2.  The competent medical evidence shows that, effective 
October 13, 2009, the Veteran's service-connected dyshidrotic 
eczema required near-constant use of a topical corticosteroid 
in the past 12 months.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent prior to October 13, 2009, for dyshidrotic eczema 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7806 
(2009).  

2.  The criteria for a 60 percent rating effective 
October 13, 2009, for dyshidrotic eczema have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.118, DC 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

In a claim for increase, the VCAA requires only generic 
notice as to the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 
2009).

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Fully compliant notice was issued later in later 
March 2006 and July 2008 communications.  Thereafter, the 
claim was readjudicated in December 2008.  Accordingly, any 
timing deficiency has been cured appropriately here. 
 Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has contended that he was treated at Wayne 
Memorial Hospital in Goldsboro, North Carolina, in September 
2005 for his service-connected dyshidrotic eczema.  
Unfortunately, although VA sent two separate letters to this 
facility in December 2007 and February 2008 requesting the 
Veteran's records, there is no record of any response.  The 
Veteran was duly informed that it was ultimately his 
responsibility to ensure that such records became associated 
with his claims file.  No further development is deemed 
necessary in this regard.  Indeed, in light of the lack of 
prior response from the facility in question, it would appear 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, pursuant to the Board's 
July 2009 remand, the Veteran was provided with a VA 
examination in October 2009 which addressed the current 
nature and severity of his service-connected dyshidrotic 
eczema.  The claims file also contains the Veteran's service 
treatment records as well as post-service reports of VA 
treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at a May 2009 Central Office Board hearing 
held before the undersigned.  The Board has reviewed such 
statements carefully and concludes that no available 
outstanding evidence has been identified.  The Board also has 
perused the medical records for references to additional 
treatment reports not of record but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that his service-connected dyshidrotic 
eczema is more disabling than currently evaluated.

The Veteran's service-connected dyshidrotic eczema currently 
has been evaluated as 10 percent disabling effective April 1, 
1993, and as 30 percent disabling effective October 13, 2009, 
under 38 C.F.R. § 4.118, DC 7806 (dermatitis or eczema).  See 
38 C.F.R. § 4.118, DC 7806 (2009).  While changes to 
38 C.F.R. § 4.118 were made, effective October 23, 2008, such 
revisions only apply to the criteria for scars, involving DCs 
7800-7805.  In any event, the revisions are applicable only 
to claims 
raised on or after that date, or where the Veteran expressly 
requests review under such criteria.  73 Fed Register 54708 
(Sep. 23, 2008).  No such request was made here.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under DC 7806, a 10 percent rating is assigned for eczema 
affecting at least 5 percent but less than 20 percent of the 
entire body or exposed areas or requiring intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than 
6 weeks during the past 12-month period.  A 30 percent rating 
is assigned for eczema affecting from 20 to 40 percent of the 
entire body or exposed areas or requiring systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  A maximum 60 percent rating 
is assigned under DC 7806 for eczema affecting more than 
40 percent of the entire body or exposed areas or requiring 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  Id.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating in excess 
of 10 percent prior to October 13, 2009.  Prior to 
October 13, 2009, the Veteran's service-connected dyshidrotic 
eczema affected between 5 and 20 percent of his body.  On VA 
examination in June 2004, the Veteran stated that his 
service-connected eczema was "not a constant problem" and 
that he experienced only twice monthly flare-ups which lasted 
a week.  The VA examiner noted that the Veteran's eczema on 
the right hand essentially was in remission.  

A VA physician's assistant stated in a March 2005 letter that 
the Veteran's service-connected skin condition (which she 
characterized as atopic dermatitis) affected from 5 to 
10 percent of his body surface area, including the posterior 
neck, palms of both hands, and abdomen.  On VA outpatient 
treatment that same month, in March 2005, the Veteran 
complained of an acute flare of his atopic dermatitis 
involving the left hand, neck, and an area on his stomach.  
He was diagnosed as having atopic dermatitis with moderate 
control and a recent mild flare.  

The Veteran experienced a significant flare of his atopic 
dermatitis in May 2005 when physical examination showed 
inflamed areas on the palms with some degree of skin 
breakdown.  The Veteran's atopic dermatitis was under 
moderate control with another recent mild flare following VA 
outpatient treatment in July 2005.  It was noted in September 
2005 that the Veteran's eczema currently was under control.  
Following VA outpatient treatment in January 2006, the 
Veteran was diagnosed as having, among other things, mild 
atopic dermatitis of the palms.

On VA examination in June 2007, although the Veteran 
complained that he experienced constant itching and flare-ups 
about 3 or 4 times a month from lesions on his hands and 
feet, physical examination showed that the total area of 
involvement was 1 percent of the total body area and less 
than 1 percent of the exposed areas of the body.  The VA 
examiner noted that there was insufficient pathology to 
support the prior diagnosis of dermatophytosis of the feet 
and hands because there was no documented evidence that this 
condition was fungal in etiology.  Instead, the VA examiner 
diagnosed the Veteran as having dyshidrotic eczema of the 
hands and feet based on subjective complaints of recurrent, 
itchy dry skin and objective evidence of dry scaly patches on 
the hands and feet.

Following VA outpatient treatment in August 2008, it was 
noted that the Veteran's dyshidrotic eczema was under 
moderate control.  The VA examiner also noted that it 
appeared that the Veteran was scratching his palms raw.  He 
recommended that the Veteran start using hydroxyzine again 
for pruritis during flares "to try to minimize the trauma to 
his hands."

The Board notes that, in October 2008, the Veteran submitted 
copies of VA outpatient treatment records which he had 
obtained from the VA Medical Center in Durham, North 
Carolina.  These records are dated between 1990 and 2000 and 
show that he was treated for a variety of skin complaints, 
including dyshidrotic eczema, during this time period.  These 
records are dated more than 1 year prior to the date that the 
Veteran filed his increased rating claim for dyshidrotic 
eczema.  More importantly, there is no indication in these 
records that the Veteran's service-connected skin disability 
affected more than 20 percent of his total body area or 
exposed areas of the body during this time period.  Thus, 
such records do not support an increased rating here.

The Veteran's dyshidrotic eczema was under good control 
following VA outpatient treatment in February 2009.  In 
August 2009, the Veteran reported that "his hands are 
flaring" as they always did during the summer.  It was noted 
that he used triamcinolone 0.1% ointment for eczema flares on 
other body areas but had not needed to use this medication in 
over a month.  It also was noted that the Veteran had been 
prescribed hydroxyzine 25 mg to use for itching when needed 
but he had not used this "in months."  The assessment was 
dyshidrotic eczema "with flaring today."  

In sum, none of the medical evidence shows that, prior to 
October 13, 2009, the Veteran's service-connected skin 
disability required the use of immunosuppressive medications 
for at least 6 weeks during a 12-month period.  The Board 
acknowledges that the Veteran was prescribed a variety of 
topical and other medications to treat his skin problems; 
however, these medications were prescribed for use on an "as 
needed" basis or during flare-ups and not for an extended 
period of time (such as 6 weeks during a 12-month period).  
The medical evidence dated prior to October 13, 2009, also 
shows that, at worst, the Veteran's service-connected skin 
disability affected 10 percent of his body surface area, 
including the posterior neck, palms of both hands, and 
abdomen as the VA physician's assistant reported in March 
2005.  Subsequent VA examination in June 2007 showed that 
this disability affected less than 1 percent of the Veteran's 
total body area.  These records also show that the Veteran's 
service-connected skin disability was under some control with 
medication except during flare-ups.  In summary, absent 
competent evidence that the Veteran's service-connected 
dyshidrotic eczema affected from 20 to 40 percent of the 
entire body or exposed areas or required systemic therapy for 
a total of 6 weeks or more but not constantly during a 
12-month period (i.e., a 30 percent rating under DC 7806), 
the Board finds that the criteria for a disability rating 
greater than 10 percent are not met prior to October 13, 
2009.  See 38 C.F.R. § 4.118, DC 7806 (2009).

The Board finds that the criteria for a 60 percent rating 
effective October 13, 2009, for dyshidrotic eczema have been 
met.  Id.  On VA examination on October 13, 2009, the Veteran 
complained of constant dry skin, itching, and burning after 
skin blisters ruptured.  He reported using a topical cream 
for dry skin twice daily, Clobetasol twice daily, 
Triamcinolone twice daily as needed, daily use of dermacerin 
cream, and near constant use of a topical corticosteroid in 
the past 12 months.  The areas of significant dyshydrosis 
were the feet, especially the soles, bilateral tibia in the 
lower 1/3 of the circumference, a small strip of the anterior 
neck at the lower beard, and small scattered lesions from the 
posterior neck to the border of the scalp.  There also were a 
few scattered hyperpigmented lesions on the Veteran's 
shoulder and mid-back which were likely associated with 
remote post-dyshidrotic eczematic lesions (i.e., blister or 
vesicular reactions) and were healed.  

When considering some scattered hyperpigmented lesions on the 
back, the VA examiner noted that the Veteran's eczema 
affected a total of 20 percent of his body area.  Because the 
Veteran reported at his VA examination on October 13, 2009, 
that his service-connected skin disability required the near 
constant use of a topical corticosteroid in the past 
12 months, and because 20 percent of the entire body was 
affected, the Board finds that a 60 percent rating is 
warranted for service-connected dyshidrotic eczema effective 
October 13, 2009.  

Extraschedular Considerations

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected dyshidrotic 
eczema.  38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  The Board notes that, as a result of 
this decision, the Veteran is in receipt of the maximum 
schedular rating available for his service-connected 
dyshidrotic eczema effective October 13, 2009.  See 38 C.F.R. 
§ 4.118, DC 7806 (2009).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected dyshidrotic eczema are not 
inadequate in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology 
of the Veteran's service-connected dyshidrotic eczema.  This 
is especially true because the 60 percent rating assigned for 
the Veteran's dyshidrotic eczema effective October 13, 2009, 
contemplates severe disability.  Moreover, the evidence does 
not demonstrate other related factors such as marked 
interference with employment and frequent hospitalization.  
The Veteran reported at his June 2004 VA examination that he 
was not working; it appears that he has been unemployed 
throughout the pendency of this appeal.  In light of the 
above, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 10 percent 
for dyshidrotic eczema prior to October 13, 2009, is denied.

Entitlement to a 60 percent rating for dyshidrotic eczema is 
granted effective October 13, 2009, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


